1    Carolyn D. Phillips #103045
     Attorney at Law
     P.O. Box 5622
2
     Fresno, California 93755-5622
     559/248-9833
3
     Attorney for DANIEL V. GUINN
4

5

6

7                    IN THE UNITED STATES DISTRICT COURT IN AND FOR THE
                                   EASTERN DISTRICT OF CALIFORNIA
8

9

10
     UNITED STATES,                               )      Case No. 1:06-cr-016 DAD
                                                  )
11
                           Plaintiff,             )      STIPULATION AND
                                                  )      ORDER TO CONTINUE
12                                                )      DISPOSITION HEARING
     vs.                                          )
13                                                )      Date: March 30, 2020
     DANIEL V. GUINN,                             )      Time: 10:00 a.m.
14                                                )      Judge Dale A. Drozd
                           Defendant.             )
15

16          Each party by and through their respective counsel stipulate and agree to continue the

     sentencing hearing currently set for February 24, 2020, at 10:00 a.m., to March 30, 2020 at
17
     10:00 a.m., to allow the defendant additional time to investigate and respond to the U.S.
18
     Probation’s Dispositional Memorandum received by counsel November 25, 2019. Counsel has
19
     reviewed the Dispositional Memorandum with the defendant but needs additional time for
20
     investigation and sentencing preparation. In the past week counsel requested a documents
21

22

23
1    material to defendant’s sentencing. Additional time is needed to receive and review these

     documents and assess their content.
2
             Defendant Guinn agrees that the delay resulting from the continuance shall be excluded
3
     in the interests of justice, including but not limited to, the need for the period of time set forth
4
     herein for further defense preparation pursuant to 18 U.S.C. §3161(h)(7)(B(i)).
5
         SO STIPULATED.
6
         Dated:      February 20, 2020
7
                                                     /s/ Carolyn D. Phillips
8                                                    Carolyn D. Phillips
                                                     Attorney for Defendant
9                                                    DANIEL V. GUINN

10       Dated:      February 20, 2020               McGREGOR W. SCOTT
                                                     United States Attorney
11
                                                     By: /s/ Vincente Tennerelli
12                                                   Assistant U.S. Attorney
                                                     Attorneys for Plaintiff
13                                                   United States of America

14

15                                                    ORDER

16           The status hearing currently set for February 24, 2020 shall be continued to March 30,
     2020 at 10:00 a.m. Time is excluded through March 30, 2020 pursuant to 18 USC
17
     §3161(n)(7)(B)(i). No further extensions of time for this purpose will be granted absent a
18
     compelling showing of good cause.
19
     IT IS SO ORDERED.
20
         Dated:     February 20, 2020
21                                                        UNITED STATES DISTRICT JUDGE

22

23
